COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              LAURENCE F. HANNAN, III
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0258-15-4                                         PER CURIAM
                                                                                 AUGUST 18, 2015
              THORSEN CONSTRUCTION AND
               ACCIDENT FUND INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Laurence F. Hannan, III, pro se, on brief).

                               (Brandi R. Howell; Franklin & Prokopik, P.C., on brief), for
                               appellees.


                     Laurence F. Hannan, III, appellant, appeals a decision of the Workers’ Compensation

              Commission awarding medical benefits for Dr. Lincoln German’s treatment of appellant’s

              thoracic spine, denying medical benefits for Dr. German’s treatment of appellant’s right knee,

              and denying wage loss benefits to appellant. On appeal, appellant contends the commission

              erred in finding: (1) he did not suffer a disability that was causally related to the compensable

              occupational injury that occurred on November 16, 2011; (2) he did not establish an awardable

              disability within the applicable statute of limitations; (3) any disability suffered prior to February

              17, 2014 was not causally related to the industrial accident; and (4) he was denied his legal rights

              under the law. Employer filed a motion to dismiss, arguing that the appeal should be dismissed

              for appellant’s failure to comply with various requirements in the Rules of the Supreme Court

              related to the filing of the appendix and/or the opening brief of appellant.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Assuming without deciding that the matter is properly before us,1 we have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Hannan v. Thorsen

Construction Co., VWC File No. VA00000542190 (Jan. 21, 2015). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.


                                                                                      Affirmed.




       1
       Having denied appellant’s appeal on the merits, we do not reach the issues raised by
employer’s motion to dismiss.
                                            -2-